909 F.2d 1483
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Allen Lee FLEETWOOD, Ricky John Murphy, Plaintiffs-Appellants,v.James BAILEY, Jacques Cannon, Thomas Ward, Robert Brown,Jr., P. Vidor, Merlin Houghton, Kendall McHenry, PatrickChurchill, Karen Swang, Oswoldo Gutierrez, Raymond G.Toombs, Don Mason, Wanda Johnson, Douglas Green, AnthonyPieffer, Matthew McCauley, Ray Palmer, Jr., PatriciaNorwood, Peggy Fryar, Christopher Barker, John Rakowski,John Doe, Defendants-Appellees.
No. 89-2169.
United States Court of Appeals, Sixth Circuit.
Aug. 8, 1990.

1
Before KEITH and KRUPANSKY, Circuit Judges, and JORDAN, District Judge.*

ORDER

2
Allen L. Fleetwood and Ricky John Murphy, two Michigan prisoners proceeding without benefit of counsel, appeal from the order of the district court granting summary judgment in favor of defendants.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Seeking monetary damages, the plaintiffs brought this civil rights suit against twenty-two Department of Corrections employees.  Generally, the plaintiffs objected to conditions existing and disciplinary measures taken at Michigan's Ionia Maximum Facility.


4
The case was submitted to a magistrate who recommended granting summary judgment in favor of defendants.  The district court adopted the magistrate's report and recommendation as the opinion of the court over plaintiffs' objections.  The court held that none of the defendants' actions amounted to cruel and unusual punishment.   See Walker v. Mintzes, 771 F.2d 920, 932 (6th Cir.1985).


5
Upon review, we find no error.  Accordingly, we hereby affirm the grant of summary judgment in favor of defendants for the reasons set forth in the magistrate's report and recommendation dated August 10, 1989, as adopted by the district court in its opinion dated September 27, 1989.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Leon Jordan, U.S. District Judge for the Eastern District of Tennessee, sitting by designation